A prior suit was instituted in the Polk County district court, wherein Joseph Wall et al. were plaintiffs and the said Bankers Life Company, appellant, was defendant. There were involved in that litigation, first, the contractual rights of the certificate holders in the appellant, Bankers Life Company, and second, extensive redress claimed for the alleged violation of those rights. That previous proceeding was similar to the original action, afterwards brought and now pending, in the Marshall County district court. To that subsequent action in the latter court this injunction proceeding is auxiliary. After a trial on the merits, the Polk County district court decided the Wall case, above named, in favor of the Bankers Life Company. An appeal from that decision was taken by the plaintiffs in the Wall case to this court, whereupon the judgment of the Polk County district court was affirmed. Wall v. Bankers Life Co., 208 Iowa 1053. *Page 883 
Equity demands that the preliminary injunction be dissolved in the Marshall County district court. Accordingly, it is so ordered. By thus doing, we do not suggest or determine that the Polk County action was a class suit, nor do we indicate or decide that the first proceeding is decisive of all the points in the Marshalltown case.
Wherefore, the judgment and decree of the Marshall County district court is reversed. — Reversed.